DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US 2013/0322810), provided in IDS.
Robbins discloses (Fig. 1):

    PNG
    media_image1.png
    571
    649
    media_image1.png
    Greyscale

Claim 8:	An optical image display/view system, comprising: 
a programmable/controllable image-generating component 108 (Fig. 1; par. [0015]) adapted to generate a polarized image output
a polarization rotator 114 (Fig. 1; par. [0017]) disposed to accept the polarized image output and adapted to control the polarization of the polarized image output between desired polarization states 
a polarization dependent component 116/120 (Fig. 1; par. [0018]) disposed to accept an output from the polarization rotator and having a different focal length for each of the different polarization states of the image output (Abstract)
Claim 9:
a reflector disposed optically after the polarization dependent component (par. [0017]: the waveguides include output reflectors)
Claim 11:
a lens disposed optically in front of the polarization dependent component (par. [0016]: the imaging optic 110 can be implemented as a collimating lens)
Claim 12:
wherein a distance between the polarization rotator 114 and the polarization-dependent component 116 is less than 10 cm (Examiner notes: Fig. 1 shown the polarization rotator 114 in contact with the polarization-dependent component 116; thus, the distance between them is less than 10 cm)
Claim 17:	A method of providing a viewable image to a viewer, comprising:
providing an optical image-generating apparatus having an optical axis, including:
a programmable/controllable (virtual) image-generating component 108 (Fig. 1; par. [0015]) adapted to generate a polarized image output
a polarization rotator 114 (Fig. 1; par. [0017]) disposed to accept the polarized image output 
a polarization dependent component 116/120 (Fig. 1; par. [0018]) disposed to accept an output from the polarization rotator
using the polarization rotator 114 to controllably change a polarization state of the polarized image output between at least two polarization states (Fig. 1; Abstract)
using the polarization dependent optical element 116/120 to obtain a different focal length corresponding to a respective polarization state; wherein different image distances of the image seen by a viewer can be displayed (Fig. 1; Abstract; pars. [0017]-[0018])
Claims 10, 13-14 and 16:  
	Robbins does not explicitly disclose the optical image display/view system further comprising an engineered free-form lens adapted so that light can be guided into the lens disposed at the output side of the polarization dependent component; wherein the polarization-dependent component is a diffractive liquid crystal wave-plate; wherein the polarization-dependent component is a combination of a diffractive liquid crystal wave-plate and a polarization-independent lens disposed adjacently or in contact; or wherein the polarization-dependent component is a combination of a birefringent lens and a polarization-independent lens disposed in adjacent or in contact. 
	However, the features are merely variation of the disclosure by Robbins that comprising diffractive or reflective components (par. [0019]). 
.
	Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US 2013/0322810), provided in IDS, in view of Aiki et al. (US 2010/0027289).
Robbins discloses (at least in Fig. 1):
Claim 1:	An optical display system, comprising: 
an optical image-generating apparatus having an optical axis, including:
a programmable/controllable (virtual) image-generating component 108 (Fig. 1; par. [0015]) adapted to generate a polarized image output
a polarization rotator 114 (Fig. 1; par. [0017]) disposed to accept the polarized image output and adapted to control a polarization state of the image output between at least two different polarization states (Abstract)
a polarization dependent component 116/120 (Fig. 1; par. [0018]) disposed to accept an output from the polarization rotator and having a different focal length for each of the different polarization states of the image output (Abstract; par. [0018])
and an optical image-viewing apparatus, including: 
a total internal reflection (TIR) light guide 102 disposed transverse to the optical axis of the optical image-generating apparatus (Fig. 1; par. [0024])
wherein different image distances of the image seen by a viewer can be displayed (Fig. 1; Abstract; pars. [0017]-[0018])
	Robbins does not explicitly disclose a single input holographic coupler disposed at an input region of the TIR light guide; and a single output holographic coupler disposed at an output region of the TIR light guide. 
	Aiki et al. disclose a single input holographic coupler 16 disposed at an input region of the TIR light guide 12; and a single output holographic coupler 17 disposed at an output region of the TIR light guide 12 (at least in Fig. 1; par. [0047]). 

    PNG
    media_image2.png
    491
    679
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins’ system with the teaching of Aiki et al. to have a single input holographic coupler disposed at an input region of the TIR light guide; and a single output holographic coupler disposed at an output region of the TIR light guide. 
	Doing so would be able to have efficiently producing asymmetric illumination light and improving illumination efficiency without reduction of peripheral brightness (Aiki et al., pars. [0016]-[0017]).
	Robbins further does not explicitly disclose a single total internal reflection (TIR) light guide disposed transverse to the optical axis of the optical image-generating 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ one TIR light guide instead of two TIR light guides in a system. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to achieve a wider field of view. 
Claim 2:
wherein the polarized image output is linear polarized (par. [0013]) 
Claim 3:
wherein a distance between the polarization rotator and the polarization-dependent component is equal to or less than 10 cm (Examiner notes: Fig. 1 shown the polarization rotator 114 in contact with the polarization-dependent component 116; thus, the distance between them is less than 10 cm)
Claims 4-5: 
	Robbins does not explicitly disclose wherein the polarization-dependent component is a diffractive liquid crystal wave-plate; or wherein the polarization-dependent component is a combination of a diffractive liquid crystal wave-plate and a polarization-independent lens disposed adjacently or in contact.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the polarization-dependent component is a diffractive liquid crystal wave-plate; or wherein the polarization-dependent component is a combination of a diffractive liquid crystal wave-plate and a polarization-independent lens disposed adjacently or in contact. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have contributed towards the image display/view system that would be able to increase the field of view (Robbins, par. [0013]).
Claim 6:
	Robbins further disclose wherein the optical image-viewing apparatus further comprises a second TIR light guide 104 (Fig. 1; par. [0024]).
	Robbins does not explicitly disclose wherein the second TIR light guide includes a single second input holographic coupler disposed correspondingly adjacent to the single first input holographic coupler and a single second output holographic coupler disposed correspondingly adjacent the first output holographic coupler, wherein the first input holographic coupler operationally deflects a green component of the output from the optical image-generating apparatus in the first TIR light guide and operationally transmits a red and a blue component of the output from the optical image-generating apparatus, wherein the second input holographic coupler operationally deflects the red and the blue 
	Aiki et al. disclose a single input holographic coupler 16 disposed at an input region of the TIR light guide 12; and a single output holographic coupler 17 disposed at an output region of the TIR light guide 12 (at least in Fig. 1; par. [0047]) for the benefit of having efficiently producing asymmetric illumination light and improving illumination efficiency without reduction of peripheral brightness (Aiki et al., pars. [0016]-[0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (the optical image-viewing apparatus further comprises a second TIR light guide), wherein the second TIR light guide includes a single second input holographic coupler disposed correspondingly adjacent to the single first input holographic coupler and a single second output holographic coupler disposed correspondingly adjacent the first output holographic coupler. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to efficiently produce asymmetric illumination light and improve illumination efficiency without reduction of peripheral brightness (Aiki et al., pars. [0016]-[0017]). Further, it would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first input holographic coupler operationally deflects a green component of the output from the optical image-generating apparatus in the first TIR light guide and operationally transmits a red and a 
Claim 7:
a support structure such that the optical display system is wearable by a viewer (Fig. 3; par. [0013])
Claim 18:
	Robbins further discloses inputting an output from the polarization dependent optical element 116/120 to an optical image-viewing apparatus including at least a first total internal reflection (TIR) light guide 102 disposed transverse to the optical axis of the optical image-generating apparatus (Fig. 1; par. [0024]).
	Robbins does not explicitly disclose a single input holographic coupler disposed at an input region of the TIR light guide; and a single output holographic coupler disposed at an output region of the TIR light guide. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins’ method with the teaching of Aiki et al. to have a single input holographic coupler disposed at an input region of the TIR light guide; and a single output holographic coupler disposed at an output region of the TIR light guide. 
	Doing so would be able to have efficiently producing asymmetric illumination light and improving illumination efficiency without reduction of peripheral brightness (Aiki et al., pars. [0016]-[0017]).
Claim 19:
electrically changing the polarization state of the polarized image output (Fig. 1; Abstract)
Claim 20: 
generating a linear polarized image output (par. [0013])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot in view of new ground(s) of rejection.
Conclusion

US 2021/0333551 (Figs. 3-4 and 9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 26, 2022